UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 98-6214



CLARENCE   RICHARD   STRICKLAND;   JOHN   AUGUSTUS
HALL,

                                              Plaintiffs - Appellants,

           and


WILLIAM BARRY DORSEY; TROY ANTHONY SMITH,

                                                            Plaintiffs,

           versus


S. RICHARD WITKOWSKI; DONALD F. DEASE; MICHAEL
MOORE; CHARLES MOLONY CONDON,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-238-6-20)


Submitted:   September 10, 1998           Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Clarence Richard Strickland, John Augustus Hall, Appellants Pro Se.
Andrew Frederick Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal from the district court’s orders denying

relief on their 42 U.S.C.A. § 1983 (West 1994 & Supp. 1998) com-

plaint, and their motion for reconsideration of the same. We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court, but

modify to reflect a dismissal without prejudice.* Strickland v.

Witkowski, No. CA-97-238-6-20 (D.S.C. Aug. 4, 1997; Jan. 20, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                               AFFIRMED AS MODIFIED




     *
         We deny Appellees’ motion to dismiss the appeal.


                                  2